                   Case 1:20-cv-04849-GBD-JLC Document 7 Filed 07/23/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                          Tyler Miller                         )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-4849 (GBD)
                     Brightstar Asia, Ltd.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Tyler Miller                                                                                      .


Date:          07/23/2020                                                              /s/ Sam Della Fera, Jr.
                                                                                         Attorney’s signature


                                                                                 Sam Della Fera, Jr. (023701992)
                                                                                     Printed name and bar number
                                                                             McManimon, Scotland & Baumann, LLC
                                                                               75 Livingston Avenue, Suite 201
                                                                                     Roseland, NJ 07068


                                                                                               Address

                                                                                      sdellafera@msbnj.com
                                                                                            E-mail address

                                                                                          (973) 622-1800
                                                                                          Telephone number

                                                                                          (973) 622-3744
                                                                                             FAX number
